                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MICHAEL MARTIN,                          )
                                         )
                   Plaintiff,            )
                                         )
           v.                            )           1:16-cv-1191
                                         )
NORFOLK SOUTHERN RAILWAY                 )
COMPANY; FLATIRON                        )
CONSTRUCTORS, INC.; DOGGETT              )
CONSTRUCTION COMPANY, INC.;              )
CHIPANLOG, LLC; CENTRAL                  )
CAROLINA SEEDING, INC.; LOCKE            )
ROWE, INC.; SMITH-ROWE, INC.;            )
SMITH-ROWE, LLC; and FLATIRON-           )
BLYTHE DEVELOPMENT, a Joint              )
Venture,                                 )
                                         )
                   Defendants.           )

                      MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     On   the    night   of   February       14,   2015,   Michael   Martin   was

travelling on U.S. Route 29, a four-lane highway in Guilford

County, North Carolina, on his way to repair broken railroad

crossing gates at the behest of his employer, Norfolk Southern

Railway Company (“NSRC”), when a tree from a construction area

adjacent to the highway fell on his vehicle.               Martin sued NSRC and

a number of companies involved with the construction project to

recover for the harm he suffered as a result of the accident.

Before the court are motions for summary judgment by all Defendants

pursuant to Federal Rule of Civil Procedure 56 (Docs. 102, 106,

108, 110, 112), a motion for voluntary dismissal by Martin pursuant
to Federal Rule of Civil Procedure 41(a)(2) (Doc. 117), and various

motions addressing trial issues.            The court held argument on the

dispositive motions on December 7, 2018. For the reasons set forth

below, Martin’s motion to dismiss will be denied, Defendants’

motions for summary judgment will be granted, and all remaining

motions will be denied as moot.

I.   BACKGROUND

     A.     Facts

     The undisputed facts, taken in the light most favorable to

Martin,    as    the   non-moving   party    on   the    motions   for   summary

judgment, show the following:

     Martin, a North Carolina resident, worked for NSRC as a

“signal maintainer.”        (Doc. 109-1 at 8–9.)            That job included

maintenance and repair of the public safety equipment NSRC employs

at railroad crossings, such as the crossing gates that prevent

vehicles from driving over the tracks when a train is passing

through.        (Doc. 107-1 at 2–3, 10–11.)          Although Martin worked

regular hours on weekdays, he was sometimes “on call” on weekends,

meaning that he had to be available to work on signal equipment if

requested by NSRC.        (Doc. 109-1 at 9.)            Martin was provided a

pickup truck assigned to him by NSRC.             (Id. at 10, 15.)

     On February 14, 2015 — a Saturday — Martin received a call

from NSRC to repair some railroad crossing equipment.               (Doc. 107-

1 at 6–9.)        While working on repairs to crossing equipment in

                                      2
Reidsville, North Carolina that evening, Martin received another

call   from    NSRC,   this    one   directing   him   to    travel   south   to

Greensboro, North Carolina to repair a broken crossing gate there.

(Id. at 7–9.)      Martin testified that the weather at the time was

“cold” with “periods of wind” or “gusts” that he described as

“strong” and “blowing pretty hard.”           (Doc. 109-1 at 14, 18, 22.)

Although he could not recall whether there was any precipitation

at the time, Martin stated that “to [his] knowledge,” there were

no weather conditions other than wind that would have caused him

any danger.1     (Id. at 15, 19.)

       At some time “in the area of maybe 9:00 at night,” as Martin

was traveling down U.S. Route 29 toward Greensboro, a tree fell

into the roadway, striking the top of his truck and injuring him.

(Id. at 11, 16.)       The area adjacent to the road, from which the

tree fell, was undergoing construction as part of a road-widening

project   by    the    North   Carolina     Department      of   Transportation

(“NCDOT”).      (Doc. 107-3.)        Photographs from the scene of the

accident, taken 48 hours afterwards, appear to show that the base

of the tree had originally been situated on the far bank of a small

stream.       (Doc. 116-1.)      According to certified meteorological

records from a nearby weather station in the Greensboro area, the



1
  Certified meteorological records from a weather station in the
Greensboro area record no more than “trace” amounts of precipitation
that evening. (Doc. 107-2 at 3–4.)


                                        3
wind speed observed at 7:00 p.m. on February 14, 2015, was 30

m.p.h., and the wind speed observed at 10:00 p.m. was 29 m.p.h.2

(Doc. 107-2 at 6.)

     B.     Procedural History

     Martin filed his original complaint on September 30, 2016,

bringing a Federal Employers’ Liability Act (FELA) claim against

NSRC and common law negligence claims against several companies

allegedly involved in the nearby road-widening project: Flatiron

Constructors,      Inc.   (“Flatiron,   Inc.”);   Doggett     Construction

Company,    Inc.   (“Doggett”);   and   Chipanlog,   LLC    (“Chipanlog”).

(Doc. 1.)    On February 1, 2017, the court approved the parties’

joint Rule 26(f) report, setting a discovery deadline of February

16, 2018.    (Doc. 28.)


2
  In his briefing, Martin states that “[a]ll parties agree there was a
storm with blowing winds of at least 49 miles per hour.” (Doc. 119 at
6.) NSRC objects that it never agreed to any such thing. (Doc. 127 at
3 n.3.) Certified meteorological records from the Greensboro area show
that the highest single wind speed measurement on February 14, 2015 —
taken in 3-second intervals — was 49 m.p.h. (Doc. 109-2 at 3.) Martin’s
statement that winds were “at least” 49 m.p.h. is therefore misleading
at best, since the wind speed did not exceed 49 m.p.h. at any time that
day. More importantly, Martin offers no evidence or reason to believe
that the three-second 49 m.p.h. measurement was taken during the time
he was both working and near the Greensboro area, as opposed to any other
three-second interval over the 24-hour period within which it could have
occurred. The only meteorological evidence tied to the relevant time
Martin was on the road is the record of observations at 7:00 p.m. and
10:00 p.m. of winds around 30 m.p.h. (Id. at 7.) Unfortunately, no
party has provided evidence to aid the court’s interpretation of these
weather records. As a result, it is unclear how long observations were
taken at those times, as well as whether the wind speed given is the
highest observed or merely an average of some number of observations.
Martin’s counsel contended at the hearing on these motions that 30 m.p.h.
would be the “highest” wind speed observed at the weather station at the
relevant times.

                                    4
      One year after filing the original complaint, on September 6,

2017, Martin sought, and was granted, permission to file an amended

complaint that added common law negligence claims against several

other companies involved in the road-widening project: Central

Carolina Seeding, Inc. (“Carolina Seeding”); Locke Rowe, Inc.

(“Locke Rowe”); Smith-Rowe, Inc.; Smith-Rowe, LLC (“Smith-Rowe”);

and   Flatiron-Blythe       Development,    a   Joint   Venture    (“Flatiron-

Blythe”).    (Doc. 35.)     Pursuant to the parties’ joint request, the

Magistrate Judge extended the discovery deadlines in light of the

newly-added       parties   as   follows:   initial     expert    reports   and

disclosures from Martin were due February 27, 2018; fact discovery

ended on March 29, 2018; and all discovery closed on June 29, 2018.

(Doc. 71.)      On June 15, 2018, Martin again requested a discovery

deadline extension to accommodate disclosure and deposition of

fact and expert witnesses. (Doc. 89.) The Magistrate Judge denied

that motion, noting in a thorough Order that Martin had failed to

demonstrate that the untimeliness of his extension request was

excusable or that he had been diligent in pursuing discovery.

(Doc. 104.)

      After the close of discovery, all Defendants filed motions

for   summary      judgment.      (Docs.    102,   106,    108,   110,   112.)

Subsequently, Martin filed a Rule 41(a)(2) motion to voluntarily

dismiss     all     Defendants     other    than    NSRC    (together,      the

“Construction Defendants”).        (Doc. 117.)     At the motion hearing on

                                       5
December 7, 2018, the parties agreed to the dismissal of Chipanlog,

Locke Rowe, and Smith-Rowe, Inc. as improper defendants. Recently,

in preparation for trial, Defendants have filed a joint motion to

bifurcate (Doc. 146), thirty motions in limine (Docs. 149, 151,

152, 154, 157, 159, 161, 163, 165, 167, 169, 171, 173, 175, 176,

179, 181, 183, 185, 187, 188, 191, 193, 194, 197, 199, 201, 203,

205, 207), and a joint motion for a protective order prohibiting

Martin’s de bene esse deposition of treating orthopedic surgeon

Dr. Dahari Brooks (Doc. 259).   Martin has filed a motion for leave

to conduct the de bene esse deposition of Dr. Brooks.     (Doc. 261.)

II.   ANALYSIS

      Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”         Fed. R. Civ. P.

56(a).   “A genuine issue of material fact exists ‘if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party.’”   Basnight v. Diamond Developers, Inc., 146 F.

Supp. 2d 754, 760 (M.D.N.C. 2001) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)).     In resolving a motion for

summary judgment, the court views the “evidence in the light most

favorable to the non-moving party, according that party the benefit

of all reasonable inferences.”       Id.   Summary judgment should be

denied “unless the entire record shows a right to judgment with

such clarity as to leave no room for controversy and establishes

                                 6
affirmatively that the adverse party cannot prevail under any

circumstances.”     Guessford v. Pa. Nat’l Mut. Cas. Ins. Co., 983 F.

Supp. 2d 652, 659 (M.D.N.C. 2013) (quoting Campbell v. Hewitt,

Coleman & Assocs., Inc., 21 F.3d 52, 55 (4th Cir. 1994)).

      A.    NSRC’s Motion for Summary Judgment

            1.     Evidentiary Issues

      In his response brief, Martin relies heavily on a declaration

by Bryan Shoffner, another NSRC employee tasked with repairing

crossing gates on the night of February 14, 2015.            (Doc. 119-1.)

Shoffner states that he was working in an undisclosed “territory

to the east” of Martin, that it was “raining” and “stormy” that

night as well as “windy,” and that NSRC told him to “load extra

[crossing] gate arms” into his work vehicle in anticipation of

existing crossing gates being compromised by the wind.              (Id. at

2.)    Shoffner also states         that   NSRC “routinely monitors the

weather” and that — after learning that Martin was injured — his

supervisor instructed him to return home “due to the extreme

weather.”    (Id. at 2–3.)     NSRC objects to Shoffner’s declaration

on the ground that Shoffner was never disclosed or mentioned in

discovery,    in   violation   of    Federal   Rule   of   Civil   Procedure

37(c)(1).    (Doc. 127.)   As a result, NSRC argues, the court should

not consider the Shoffner declaration in resolving its motion for




                                      7
summary judgment.3

     Rule 37(c)(1) states:

     If a party fails to provide information or identify a
     witness as required by Rule 26(a) or (e), the party is
     not allowed to use that information or witness to supply
     evidence on a motion, at a hearing, or at a trial, unless
     the failure was substantially justified or is harmless.

Fed. R. Civ. P. 31(c)(1).    In Southern States Rack & Fixture, Inc.

v. Sherwin-Williams Co., 318 F.3d 592 (4th Cir. 2003), the Fourth

Circuit approved the following five factors for use in determining

whether a failure to disclose is “substantially justified” or

“harmless”:

     (1) the surprise to the party against whom the evidence
     would be offered; (2) the ability of that party to cure
     the surprise; (3) the extent to which allowing the
     evidence would disrupt the trial; (4) the importance of
     the evidence; and (5) the nondisclosing party’s
     explanation for its failure to disclose the evidence.

Id. at 597.   Martin’s counsel conceded at the motion hearing that

he did not identify Shoffner under Rules 26(a) or (e) prior to

filing the declaration.    The question is whether his failure to do

so is substantially justified or harmless under the Southern States

factors.

     NSRC claims surprise, which is apparent.        Martin failed to

identify Shoffner as part of his Rule 26(a) disclosures on February



3
 Local Rule 7.6 permits a moving party to raise an evidentiary objection
in its reply brief, as NSRC did here, rather than file a separate motion
to strike. The same rule allows non-moving parties to file a surreply
addressing the evidentiary objection within seven days. Martin did not
file a surreply.

                                   8
28, 2017, or in his amended disclosures on April 10, 2018.             (Docs.

127-1, 127-2.)      Martin never mentioned Shoffner when NSRC deposed

him or in any other way prior to filing Shoffner’s declaration.

Now that discovery has long since closed, NSRC cannot depose

Shoffner or gather any other evidence pertaining to his declaration

in order to cure its surprise at his late-blooming appearance.

The importance of the Shoffner declaration to Martin is at best

moderate, given that his testimony about the weather on the night

in question is based on his observations in an unknown “territory

to the east,” contains vague and general statements about the

conditions in that other territory (“very stormy, raining, windy”

and “the wind was rocking us hard” (Doc. 119-1 at 2)), and appears

to conflict with certified meteorological records (Doc. 109-2)

from the Greensboro area upon which Martin also seeks to rely.

See also footnote 5, infra.        The explanation provided by Martin’s

counsel at the motion hearing for his failure to disclose Shoffner

— that he simply was not aware of Shoffner until he “went and

started tracking down . . . people so we would have a response” to

NSRC’s summary judgment motion — is inadequate.           As noted in the

Magistrate    Judge’s    prior    order   denying   Martin’s    motion   for

extension of time to complete discovery: “By any calculation, this

case   has   been   allowed   a   discovery   period   beyond   what   would

ordinarily b[e] allowed or contemplated by the Local Rules.” (Doc.

104 at 5–6.)     It was clear from the outset that Martin contended

                                      9
that the weather conditions were an important factor in this case.

The time for “tracking down” fact witnesses had long since passed

by the time NSRC filed its motion for summary judgment, and

Martin’s counsel offered no reason at the hearing why he could not

have located Shoffner earlier.

     Considering all the Southern States factors, as well as the

record as a whole, the court finds they weigh strongly against a

finding that Martin’s nondisclosure was “substantially justified”

or “harmless.”4    As a result, the Shoffner declaration will not be

considered for purposes of resolving NSRC’s motion for summary

judgment.5

             2.   Merits of Summary Judgment Motion

     NSRC argues that “[a]n essential part of Plaintiff’s [FELA]


4
 The third Southern States factor — whether “allowing the evidence would
disrupt the trial,” Southern States, 318 F.3d at 597 — does not weigh
against Martin. However, courts need not find that every Southern States
factor weighs against the nondisclosing party if exclusion is otherwise
warranted. See, e.g., Hoyle v. Freightliner, LLC, 650 F.3d 321, 330 &
n.6 (4th Cir. 2011).
5
  Even if the court were to consider it, the evidence in the Shoffner
declaration would not save Martin from summary judgment.       As noted,
Shoffner’s weather-related observations fail to provide sufficient
evidence to create a genuine issue of material fact as to the severity
of the weather in Martin’s territory. His statement that NSRC instructed
him to return home after it learned Martin was injured (Doc. 119-1 at
2) is not relevant to whether NSRC had been negligent in sending Martin
out in the first place, and any attempt to use this fact for that purpose
would likely be precluded as a subsequent remedial measure under Federal
Rule of Evidence 407.     Finally, his statements that NSRC “routinely
monitors the weather” and “was aware of the impending storm as
[Shoffner’s] supervisor had instructed [him] to load extra gate arms
onto [his] truck” (id. at 2–3) fail to create a material issue of breach
of a duty on NSRC’s part for merely requesting that an employee travel
a four-lane public highway on a windy night.

                                   10
claim is the element of foreseeability,” and that the meager

evidence marshaled by Martin       is insufficient to show that a

reasonable employer in NSRC’s place would have known that periodic

windy conditions made it unsafe to drive on a public highway.

(Doc. 109 at 4–7, 10–13.)    Martin, in the one page or less of legal

argument he devotes to the merits of NSRC’s summary judgment

motion, makes the conclusory statement that NSRC’s “choice to put

employees on the road, and more particularly the reasonableness of

that choice,” is a question to be resolved by the jury.       (Doc. 119

at 7–8.)

     The text of FELA, in pertinent part, reads as follows:

     Every common carrier by railroad while engaging in
     commerce between any of the several States or
     Territories . . . shall be liable in damages to any
     person suffering injury while he is employed by such
     carrier in such commerce . . . for such injury or death
     resulting in whole or in part from the negligence of any
     of the officers, agents, or employees of such carrier
     . . . .

45 U.S.C. § 51.6   The language “injury or death resulting in whole

or in part from the [railroad’s] negligence” in § 51 amounts to a



6
  FELA also makes railroads liable for injuries resulting from “any
defect or insufficiency, due to [the railroad’s] negligence, in [the
railroad’s] cars, engines, appliances, machinery, track, roadbed, works,
boats, wharves, or other equipment.”      45 U.S.C. § 51.    While Martin
initially appeared to base his FELA claim against NSRC at least partially
on alleged defects in the vehicle NSRC provided him, see (Doc. 35 ¶ 47
(“NSRC . . . provid[ed] Plaintiff with a truck with defective airbags”)),
he has since abandoned that theory, see (Doc. 119 at 5 (“Plaintiff is
making no allegations regarding the operation or failure of operation
of the vehicles [sic] airbags.”)).


                                   11
relaxation of the common-law negligence element of causation.7 See

Consol. Rail Corp. v. Gottshall, 512 U.S. 532, 543 (1994); Rogers

v. Missouri Pac. R.R. Co., 352 U.S. 500, 506 (1957) (“Under this

statute the test of a jury case is simply whether the proofs

justify with reason the conclusion that employer negligence played

any part, even the slightest, in producing the injury or death for

which damages are sought.”).8

     However low the causation standard, “the plaintiff still

carries the burden of proving some act of negligence by the

[railroad],” Deans v. CSX Transp., Inc., 152 F.3d 326, 330 (4th

Cir. 1998). The standard for what constitutes an act of negligence

under   FELA    is   the    same   as    that     under      the   common    law:    “the

employer’s liability is to be determined under the general rule

which   defines      negligence    as    the      lack    of   due   care    under   the

circumstances.”        Tiller v. Atl. Coast Line R.R. Co., 318 U.S. 54,

67 (1943); see also Gottshall, 512 U.S. at 544 (“[U]nless they are

expressly      rejected     in   the    text      of   the     statute,     [common-law

principles]      are    entitled        to    great      weight.”).         Therefore,

“[r]easonable foreseeability of harm is an essential ingredient of

FELA negligence.”          Brown v. CSX Transp., Inc., 18 F.3d 245, 249


7
  FELA also expressly repudiates certain common-law negligence defenses
such as assumption of the risk and the fellow-servant rule. 45 U.S.C.
§§ 53–55.
8 Further, railroad companies cannot delegate their duty to provide
employees with a safe place to work. Brown v. CSX Transp., Inc., 18
F.3d 245, 249 (4th Cir. 1994).

                                             12
(4th Cir. 1994); see also id. (“[R]ailroad employers are not the

insurers of their employees.” (citing Inman v. Baltimore & Ohio

R.R. Co., 361 U.S. 138, 140 (1959))).

     In general, “the existence of transient conditions created by

the weather do not, standing alone, create liability under FELA.”

Borum v. Grand Trunk W. R.R., Inc., 659 F. Supp. 2d 853, 857 (E.D.

Mich. 2009).     As the North Carolina Supreme Court has observed in

assessing a FELA claim, “[a] railroad must operate its trains

through fair weather and foul, and cannot stop all switching

operations until all . . . storms are over, if it is efficiently

to operate its business.”    Bennett v. S. Ry. Co., 96 S.E.2d 31, 38

(N.C. 1957).     The issue in this case is not whether “transient”

weather conditions have a controlling categorical status — counsel

for NSRC admitted at the motion hearing that there could certainly

be some weather conditions severe enough to create foreseeable

dangers to NSRC employees.     Instead, the issue is simply whether

the record contains evidence on which a jury could find that NSRC

was negligent.

     The unfortunate fact here for Martin is that, in the paucity

of evidence he has offered, he has failed to create a genuine issue

of material fact that his injury was foreseeable to NSRC. Although

he offers speculation that NSRC received daily weather forecasts

and therefore had “some type of idea what’s going to happen” with

the weather, Martin is unable to say what the weather forecast was

                                  13
for   the   day   in   question   or    whether   the   forecast   accurately

portrayed the conditions that evening.            (Doc. 109-1 at 20.)       The

record is barren of any evidence of what NSRC knew or would have

known about the weather prior to Martin’s injury.           Although Martin

testified that he had on multiple prior occasions notified his

supervisor when he felt that the weather conditions might make

working unsafe, he did not report anything of the kind on the

evening he was injured.       (Id. at 25.)

       Even assuming that NSRC had perfect knowledge of the weather

conditions at the time Martin was injured, which — according to

undisputed weather records from the Greensboro area — included

winds of up to 30 m.p.h. (Doc. 109-2 at 7),9 there is no evidence

in the record that such weather normally creates any danger of

trees falling onto large public interstate highways and striking

passing vehicles, much less evidence that NSRC knew or should have

known of such a danger.       There is no evidence in the record that

30    m.p.h.   winds   are   unusual     or   cause   heightened   danger   to

motorists; in fact, the certified weather records show that winds

in Greensboro reached or exceeded 30 m.p.h. on eight different

days in February 2015 alone.           (Doc. 109-2 at 3.)   Absent evidence

to the contrary, which is not in this record, NSRC is entitled to

rely on the reasonable assumption that large, interstate highways


9
  Martin offers no certified weather records.           The only records are
offered by NSRC and co-Defendants.

                                        14
like U.S. Route 29 are properly maintained by the appropriate

authorities, such that motorists are not endangered by roadside

trees being knocked down on them by 30 m.p.h. winds.              Martin

himself does not claim that he believed at the time that the wind

made it unsafe to drive, and he testified that the wind was only

“period[ic]” and “might have not been blowing” as hard in some

areas or at some times.     (Doc. 109-1 at 14, 25.)     He also reports

that he did not see a single downed tree on the night in question,

other than the one that struck his vehicle.       (Id. at 18.)

     As evidence of NSRC’s knowledge of the alleged severity of

the wind, Martin relies on his statement that there were “double

the usual rate of [crossing gate] failures” during a 33-hour period

from February 14–15, 2015, which he attributes to the “storm.”

(Doc. 119-2 at 2.)     However, even were the court to assume that

the gate failure rate was this high prior to the accident on the

evening of February 14, 2015, that NSRC would have known about the

elevated gate failure rate before sending Martin out to work, and

that the cause of the elevated gate failure rate was wind, Martin

offers no link between winds sufficient to cause higher-than-

normal levels of crossing gate failure and winds sufficient to

blow large trees onto the highway.10


10
  In his affidavit, Martin states that — in lieu of sending him to repair
the crossing gates — NSRC could have used “flagmen” at crossings to allow
trains to proceed through crossings despite damaged crossing gates.
(Doc. 119-2 at 2.) He therefore argues that NSRC had a “reasonably safe


                                   15
     In sum, Martin has not forecast evidence on which a jury could

determine that his accident was foreseeable to NSRC.11 As a result,

NSRC’s motion for summary judgment will be granted.

     B.    Martin’s Rule 41(a)(2) Motion to Dismiss

     Martin moves to dismiss without prejudice his claims against

the Construction Defendants — who had allegedly conducted some

operations in the area of the tree that fell — pursuant to Federal

Rule of Civil Procedure 41(a)(2).       (Doc. 117.)   All Construction



alternative available” for operating its trains that did not involve
sending Martin out to fix crossing gates.      (Doc. 119 at 7.)    To the
extent this discussion is offered to support an argument that NSRC was
negligent under FELA for sending Martin out to fix crossing gates when
it could have used flagmen instead, it is unavailing. As an initial
matter, it is pure speculation that flagmen standing at crossings would
be any safer from alleged wind dangers than signal maintainers travelling
on public highways. Moreover, even if flagmen would be safer, the Fourth
Circuit has been clear that the question in FELA cases is “whether the
Railroad . . . exercised reasonable care for the safety of [the
plaintiff], not whether the Railroad could have employed a safer method
for” getting the job done. Stillman v. Norfolk & W. Ry. Co., 811 F.2d
834, 838 (4th Cir. 1987) (affirming district court’s “exclu[sion] as
irrelevant” the plaintiff’s testimony pertaining to a “safer,
alternative way” of working on railroad cars that would have presumably
prevented the plaintiff’s injury).
11
  The court further notes — as discussed in more detail herein — that
Martin does not proffer any admissible evidence of why the tree fell,
let alone evidence that wind caused the tree to fall. And if the wind
was not a cause of the tree falling, Martin is left with mere “but for”
causation: had NSRC not called him in to work, his truck would not have
been struck by a falling tree on the highway.      Low as the causation
standard may be for FELA cases, it requires the existence of some non-
speculative evidence — beyond pure “but for” evidence — that the
plaintiff’s injury was caused in some part by the alleged dangerous
condition. See CSX Transp., Inc. v. McBride, 564 U.S. 685, 703–04 (2011)
(explaining that the dissent’s fears of “juries . . . award[ing] damages
in far out ‘but for’ [causation] scenarios” were unrealistic, since
“judges would have no warrant to submit such cases to the jury” under
even the relaxed FELA causation standard).


                                   16
Defendants oppose the motion at this stage of the proceedings.

     Dismissal under Rule 41(a)(2) should not be denied unless the

non-moving party is “unfairly prejudiced.”           Davis v. USX Corp.,

819 F.2d 1270, 1273 (4th Cir. 1987); see Dean v. WLR Foods, Inc.,

204 F.R.D. 75, 77 (W.D. Va. 2001) (“In considering prejudice, the

primary   focus   of   the   court   should   be   the   interests   of   the

defendant.”), aff’d sub nom. Dean v. Gilmer Indus., Inc., 22 F.

App’x 285 (4th Cir. 2001).      In making this determination, district

courts typically consider the following four factors:

     (1) the opposing party’s effort and expense in preparing
     for trial; (2) excessive delay or lack of diligence on
     the part of the movant; (3) insufficient explanation of
     the need for a dismissal; and (3) the present stage of
     the litigation, i.e., whether a dispositive motion is
     pending.

Hobbs v. Kroger Co., No. 98-1831, 1999 WL 156045, at *1 (4th Cir.

Mar. 23, 1999) (unpublished table decision) (citing Phillips USA,

Inc. v. All-flex USA, Inc., 77 F.3d 354, 358 (10th Cir. 1996);

Paulucci v. City of Duluth, 826 F.2d 780, 783 (8th Cir. 1987));

accord Miller v. Terramite Corp., 114 F. App’x 536, 539 (4th Cir.

2004) (unpublished).12       Each will be considered, as well as any

other factor that is relevant.


12
  The Fourth Circuit has recognized that its “jurisprudence on the issue
of what constitutes sufficient prejudice to a nonmovant to support denial
of a motion for voluntary dismissal under Rule 41(a)(2) is not free from
ambiguity.” Howard v. Inova Health Care Servs., 302 F. App’x 166, 179
(4th Cir. 2008) (unpublished).     While not precedential, unpublished
decisions of the Fourth Circuit are valuable for their persuasive
reasoning and are cited herein for that limited purpose. See Collins
v. Pond Creek Mining Co., 468 F.3d 213, 219 (4th Cir. 2006).

                                     17
     At   the   motion    hearing,       counsel    for    the   Construction

Defendants roughly estimated their costs at around $2,000 apiece

for deposition transcripts and for the mediator.                 Counsel for

Carolina Seeding estimated its costs at a “couple thousand” higher,

given that the company had retained an expert arborist.                    All

Defendants   have   of   course   been    through    the   entirety   of   the

discovery process and have produced and received thousands of pages

of documents.   These efforts and expenses are a factor, but they

are not high for a typical civil case.             See (Doc. 104 at 5 n.3).

This factor is essentially neutral.13

     As to the second factor — whether there has been “excessive

delay or lack of diligence on the part of the movant” — Martin’s

bald assertion that there has been no lack of diligence is not

supported by the record and fails to acknowledge the court’s

previous findings.       As the Magistrate Judge noted in her order

denying Martin’s motion for extension of time to complete discovery

(Doc. 104), Martin filed his complaint on September 30, 2016.

Martin’s first discovery deadline gave him over a year to conduct

discovery, and the court later extended that deadline when Martin

added new defendants (Carolina Seeding; Locke Rowe; Smith-Rowe,

Inc.; Smith-Rowe; and Flatiron-Blythe) to the original group of



13Martin’s Rule 41(a)(2) motion became ripe for decision on September
26, 2018. Of course, each Defendant has since engaged in significant
case preparation, including readiness for trial, which the court has not
considered.

                                     18
Construction Defendants (Flatiron, Inc.; Doggett; and Chipanlog).

In   all,   Martin    had   approximately    14   months    to    conduct   fact

discovery, which the court noted was “[b]y any calculation . . .

a discovery period beyond what would ordinarily b[e] allowed or

contemplated by the Local Rules.”         (Id. at 5–6.)     Martin was given

nearly 13 months to conduct his initial expert discovery, plus an

additional month after Defendants’ expert deadline in which to

conduct rebuttal expert discovery.          (Id. at 2; Doc. 71.)         Despite

allegedly insisting on establishing separate deadlines for expert

discovery (Doc. 104 at 3 n.2), Martin did not retain a single

expert.14   His fact discovery appears to be limited to sending some

written discovery and taking photographs of the accident site.

(Doc. 104 at 4–5; Doc. 101 at 3.)

      After the 14-month fact discovery period had passed, Martin

“untimely    served     Defendants   with     Notice   of        Rule   30(b)(6)

depositions.”    (Doc. 104 at 2.)         Defendants moved for protective

orders, and Martin withdrew his deposition notices and noted his

intent to move for a second discovery extension.             (Id.; Doc. 87.)

A motion for extension of the fact discovery period would have

already been untimely when Martin expressed his intent to file it,

but Martin delayed several weeks further, eventually filing it two




14
  Martin does appear to intend to rely on the testimony of his treating
physician for damages.


                                     19
and one-half months after the fact discovery period had ended.15

(Doc. 104 at 2.)   The court denied his motion not only because he

failed to show excusable neglect as to his untimely-filed motion,

but also because he “failed to demonstrate that he ha[d] diligently

pursued discovery” during the generous period allotted him.       (Id.

at 4.)   On Martin’s own admission, the total evidence he compiled

during the entire extended discovery period was “nothing more than

jumbled contract documents and photographs.”      (Doc. 101 at 3.)

     On this record of untimely filings and minimal discovery

effort, Martin now asserts nevertheless that he has “attempted to

progressively move this case forward.”        (Doc. 118 at 4.)       The

primary effort in this regard appears to have been his amendment

of the complaint to add certain of the Construction Defendants to

those named in the original complaint.      But this happened nearly

a year before his motion for a voluntary dismissal, and it is his

claims against all the Construction Defendants that Martin now

contends is the reason for dismissal, citing alleged difficulties

the jury might have in distinguishing the standards for his FELA

and common-law negligence claims.      Martin gives no reason why it

took him two years to conclude that his FELA and common-law

negligence claims would work jury confusion if tried together, and

the court cannot think of a convincing one.         Martin’s lack of


15
  Martin requested further fact discovery and further expert discovery.
(Doc. 89.) The latter request was timely; the former request was not.

                                  20
diligence weighs heavily against his Rule 41(a)(2) motion.                       Cf.

Paturzo v. Home Life Ins. Co., 503 F.2d 333, 336 (4th Cir. 1974)

(affirming denial of a voluntary dismissal where the plaintiff

would, in a successive case, “obtain those rights he had forfeited

[in the initial case] through his own lack of diligence”).16

       The third factor -- Martin’s “explanation of the need for a

dismissal” -- is equally unpersuasive.             As noted, Martin litigated

both his FELA and common-law negligence claims from the outset for

nearly two years before filing the instant motion, even adding

more negligence claims a year in.               The court is skeptical that

Martin identified his juror-confusion argument only after all

Defendants filed their motions for summary judgment.                  Either way,

any perceived need for dismissal on this basis falls away now that

the only FELA claim in the case is being dismissed.                   This leaves

only   Martin’s      common-law       negligence   claims     and   obviates     any

possibility     of    juror    confusion      as   to   the    applicable    legal

standards.     The insufficiency of Martin’s explanation of his need

for dismissal weighs heavily against his Rule 41(a)(2) motion.

       The   fourth   and     final    factor   concerns      the   stage   of   the


16
  As this district has previously noted, “occasional lack of diligence”
in a case — at least when paired with a “relative[ly] timel[y]” Rule
41(a)(2) motion — is not a strong reason to deny the motion. Haynes v.
Genuine Parts Co., No. 13CV615, 2015 WL 8484448, at *5–6 (M.D.N.C. Dec.
9, 2015) (emphasis added); see also Davis, 819 F.2d at 1275 (noting that
the mere “possibility that the plaintiff will gain a tactical advantage
over the defendant in future litigation will not serve to bar a second
suit”). In the instant case, little about Martin’s prosecution of the
case — including his Rule 41(a)(2) motion — has been timely.

                                         21
litigation    —   specifically,   “whether     a    dispositive   motion   is

pending.”    Hobbs, 1999 WL 156045, at *1.         Little analysis is needed

here, as Martin filed his voluntary dismissal motion after five

motions for summary judgment were already pending.           In his initial

brief, Martin waives off these dispositive motions as “simply

technical based requests for relief.”          (Doc. 118 at 5.)     A grant

of summary judgment is a ruling on the merits.                 Further, all

Defendants rest their motions on insufficient record evidence

against them — not some sort of legal or procedural technicality.

In his reply brief, Martin alters his approach, relying on an

Eleventh Circuit case for the proposition that there is “no per se

rule that the pendency of a summary judgment motion precludes a

district court from granting a Rule 41(a)(2) voluntary dismissal.”

(Doc. 130 at 3 (citing Pontenberg v. Boston Sci. Corp., 252 F.3d

1253 (11th Cir. 2001)).)       This is certainly true,17 but Martin’s

argument is irrelevant to the court’s analysis here.           The court is

not hewing to any per se rule, but is instead weighing a number of

factors of which the pendency of summary judgment motions is only

one.    Although    the   existence    of   Defendants’    previously-filed



17
   Indeed, Martin had no need to look to the Eleventh Circuit for the
proposition he urges, as the Fourth Circuit has also held that “the mere
filing of . . . a motion for summary judgment could not, without more,
be a basis for refusing to dismiss without prejudice.” Andes v. Versant
Corp., 788 F.2d 1033, 1036 n.4 (4th Cir. 1986); but see Howard, 302 F.
App’x at 179–80 (highlighting “ambiguity” in the way the Fourth Circuit
has weighed the pendency of summary judgment motions in the Rule 41(a)(2)
analysis).

                                      22
summary judgment motions would not itself be sufficient to deny

Martin’s Rule 41(a)(2) motion, it does weigh against Martin’s

motion.

     Considering all these factors as well as the record as a

whole, the court finds that Martin’s lack of diligence, his

insufficient explanation of the need for a dismissal, the pendency

of dispositive motions, as well as the stage of the proceedings —

taken collectively — counsel against granting his Rule 41(a)(2)

motion.18   See Howard v. Inova Health Servs., 302 F. App’x 166, 180


18
   At the motion hearing, Martin rested his Rule 41(a)(2) argument on
Bradley v. Baxter Healthcare Corp., No. 1:10cv230, 2011 WL 4595798
(W.D.N.C. Sept. 6, 2011), adopted by 2011 WL 4595216 (W.D.N.C. Sept. 30,
2011). In Bradley, the magistrate judge recommended that the plaintiff’s
Rule 41(a)(2) motion be granted despite pending summary judgment motions
and the plaintiff’s untimely filing because the defendants had incurred
few costs and because the plaintiff had “set forth a valid reason for
seeking a voluntary dismissal.” Id. at *2. That “valid reason,” wrote
the magistrate judge, was that the plaintiff “face[d] the entry of
summary judgment in favor of Defendants because of his failure to obtain
an expert.” Id. Bradley’s reasoning is unpersuasive in the context of
the present case. Bradley’s conclusion that avoiding an imminent defeat
at summary judgment was a “valid reason” for voluntary dismissal
conflicts with a number of cases in which this and other district courts
in the Fourth Circuit — and even the Fourth Circuit itself, in
unpublished cases — have found that “a motion to voluntarily dismiss
under Rule 41(a)(2) should be denied when a plaintiff seeks to circumvent
an expected adverse result” in a dispositive motion. Nesari v. Taylor,
806 F. Supp. 2d 848, 861 (E.D. Va. 2011); see, e.g., Skinner v. First
Am. Bank of Va., No. 93-2493, 1995 WL 507264, at *2 (4th Cir. Aug. 28,
1995) (unpublished table decision) (“[D]enial of voluntary dismissal is
appropriate where summary judgment is imminent.” (quoting Davis, 819
F.2d at 1274)); St. Clair v. Gen. Motors Corp., 10 F. Supp. 2d 523, 531
(M.D.N.C. 1998) (denying Rule 41(a)(2) motion because, inter alia, it
was filed “in direct response” to defendant’s motion for summary judgment
and plaintiff was “attempt[ing] to avoid the adverse consequences of his
own failure to comply with the deadlines originally set out in the Joint
Rule 26(f) Report”). Moreover, more recent cases from the same district
that issued Bradley appear to have abandoned its reasoning. See Walker
v. Queens Gap Mountain, LLC, No. 1:10–cv–00290–MR–DCK, 2013 WL 5492519,


                                   23
(4th Cir. 2008) (unpublished) (“Given the stage of the litigation,

[the    plaintiff’s]   insufficient    explanation   for   a   voluntary

dismissal, and his lack of diligence . . . the district court did

not abuse its discretion in finding a ‘sufficient basis’ to deny

[the plaintiff’s] motion to dismiss without prejudice.” (quoting

Andes v. Versant Corp., 788 F.2d 1033, 1036–37 (4th Cir. 1986)));

see also Francis v. Ingles, 1 F. App’x 152, 154 (4th Cir. 2001)

(“Considering plaintiff’s lack of diligence, noncompelling reason

for the dismissal, and inconvenience dismissal would have imposed

on the defendant in this case, we find that the district court did

not abuse its discretion by denying plaintiff’s [Rule 41(a)(2)]

motion.”).    To avert prejudice to Defendants, the motion will be

denied.

       C.   Construction Defendants’ Motions for Summary
            Judgment

       The remaining Construction Defendants, and their roles vis-

à-vis the road-widening project, are as follows: Flatiron-Blythe



at *5 (W.D.N.C. Oct. 1, 2013) (writing that a suspected attempt to
“seek[] a dismissal to circumvent an expected adverse result” was “an
improper purpose” for voluntary dismissal under Rule 41(a)(2)); Black
v. Parsons, No. 3:12–cv–286–RJC, 2013 WL 566856, at *3 (W.D.N.C. Feb.
13, 2013). Finally, even if the court were to find Bradley persuasive,
it would not aid Martin.      Martin has been very specific about his
rationale for dismissing the case, and — according to him — it has
nothing to do with the pending summary judgment motions. Instead, he
cites only to potential jury confusion, and at the hearing disavowed any
need for expert testimony.      (Doc. 118 at 5 (stating that he seeks
voluntary dismissal “[t]o avoid confusion and the opportunity for
inconsistent verdicts”).) Given the court’s finding above that — on the
current facts — this is not a sufficient reason for voluntary dismissal,
Bradley and cases like it are distinguishable.

                                  24
was the general contractor, pursuant to a contract with NCDOT, for

the road-widening project.            (Doc. 102-1 at 1–2.)        The other

Construction Defendants were subcontractors.               Carolina Seeding

subcontracted with Flatiron-Blythe to provide “erosion control

services.”     (Id. at 2.)         Doggett subcontracted with Flatiron-

Blythe to “perform . . . the removal of trees and stumps.”                 (Doc.

107-3 at 1.)     Smith-Rowe subcontracted with Doggett to “cut some

trees in the area of the accident.”          (Doc. 110-2 at 2.)

     Martin does not mention Flatiron, Inc.’s role in the project,

and Flatiron, Inc. states (in combined briefing with Flatiron-

Blythe, collectively the “Flatiron Defendants”) that it “had no

role or involvement in the Project” at all.              (Doc. 113 at 8–9.)

Martin    neither      acknowledges    Flatiron,      Inc.’s   argument     nor

differentiates      between    the    two   Flatiron    Defendants    in     his

briefing.    (Doc. 122.)      The only evidence in the record pertaining

in any way to either of the Flatiron Defendants is what the

Defendants themselves provide in their motions, and nothing in

that evidence points toward any involvement by Flatiron, Inc. in

the road-widening project.         As a result, there is no genuine issue

of material fact with respect to Flatiron, Inc., and its motion

for summary judgment will be granted on that basis.

     This leaves Martin’s negligence claims against                  Flatiron-

Blythe,     Carolina    Seeding,     Doggett,   and    Smith-Rowe.         These

Defendants generally make the same overarching argument: that

                                       25
Martin has failed to adduce any evidence that could establish that

any Construction Defendant had a duty of care to him, that any

Construction Defendant violated any duty of care that might have

existed, and/or that any such violation caused Martin’s injuries.

(Docs. 103, 107, 111, 113.)

     In his response briefing, as to Flatiron-Blythe, Doggett, and

Smith-Rowe,   Martin   appears   not    to   argue   ordinary    negligence.

(Docs. 120, 121, 122.)19     Instead, he argues that felling trees

near a highway is an inherently dangerous activity.             (Doc. 122 at

4–5.)   Next, he argues that the Construction Defendants should

have known their activities were dangerous (id. at 5–6.), and that

it was foreseeable that the tree’s position on the bank of a stream

would cause it to fall onto the roadway.         As a result, he argues,

Flatiron-Blythe, Doggett, and Smith-Rowe’s “fail[ure] to either

redirect the water from the root system of the offending tree or

cut down that tree so that it would not be undermined”20 constitutes

a failure to take necessary and reasonable precautions.             (Id. at

6–7.)    As to causation, Martin argues that his post-accident



19
   Martin’s arguments in response to the summary judgment motions by
Flatiron-Blythe, Doggett, and Smith-Lowe are largely identical.   For
readability purposes, citations will be made to only one brief rather
than all three.
20
  At times, Martin has hinted that the very existence of the stream is
the fault of the Construction Defendants; at the motion hearing, Martin’s
counsel represented that he believed the stream was “caused by the
construction.” There is no evidence in the record to support such pure
speculation, and therefore any claim based on that allegation would fail.

                                   26
viewing of the scene as well as post-accident photographs amount

to competent evidence that the tree’s roots were undermined and

that this caused the tree to fall.          Finally, as an alternative

theory, Martin argues that Flatiron-Blythe, Doggett, and Smith-

Rowe are liable under a specific line of North Carolina doctrine

recognizing liability for injuries caused by a “natural condition”

of land “near a public highway” when the “possessor of land” does

not exercise reasonable care to prevent the harm.           (Id. at 8–9.)

As to Carolina Seeding, Martin’s one-page response brief appears

to argue only that Carolina Seeding’s expert report is inadmissible

and that there exists a genuine issue of material fact with respect

to causation. See (Doc. 115 at 2 (“[T]here remains a genuine issue

of material fact as to whether the soil erosion efforts employed

by [Carolina Seeding] contributed to the falling of the tree in

question.”)).

      In North Carolina, inherently dangerous activity claims are

a means of defeating the “general rule . . . that one who employs

an   independent   contractor   is   not   liable   for   the   independent

contractor’s acts.”    Reynoso v. Mallard Oil Co., 732 S.E.2d 609,

611 (N.C. Ct. App. 2012).        In other words, whether or not an

activity is inherently dangerous has no bearing on the independent

contractor’s duties; rather, it bears on whether the independent

contractor’s employer is permitted to delegate its duty of care to

the independent contractor.     See Kinsey v. Spann, 533 S.E.2d 487,

                                     27
491 (N.C. Ct. App. 2000) (noting that “the employer has a non-

delegable duty for the safety of others” as to an inherently

dangerous    activity   claim).      An   inherently   dangerous    activity

claim, then, can only be made out against employers of independent

contractors, and only negligence by the employer is relevant to

such a claim. See id. (writing that, “[w]ith respect to negligence

claims based upon inherently dangerous activities,” North Carolina

“courts have clarified that it is the negligence of the employer,

not the independent contractor, that must be considered”).21

     An inherently dangerous activity claim has four elements:

     First, the activity must be inherently dangerous.
     Second, at the time of the injury, the employer either
     knew, or should have known, that the activity was
     inherently dangerous.   Third, the employer failed to
     take the necessary precautions to control the attendant
     risks.    And fourth, this failure by the employer
     proximately caused injury to plaintiff.

     Id. at 492 (citations omitted).           The third element of an

inherently    dangerous   activity    claim   —    whether   the   defendant

“failed to take the necessary precautions to control the attendant

risks” — is merely the traditional “reasonable care” standard drawn

from ordinary negligence principles.              Woodson v. Rowland, 407

S.E.2d 222, 234     (N.C. 1991)      (stating that, as to inherently



21
  Although there was historically some confusion in North Carolina courts
about this issue, it has become clear in more recent years that
inherently dangerous activity claims are direct claims against the
employer, rather than vicarious claims based on some underlying
negligence by the independent contractor.     See Kinsey, 533 S.E.2d at
491.

                                     28
dangerous activities, “taking the necessary safety precautions can

demonstrate reasonable care protecting the responsible party from

liability under a negligence standard” and that “[l]iability for

injuries caused by such activities is not strict, but is based on

negligence”).22

     Separately from all this, North Carolina law provides that “a

landowner has a duty to exercise reasonable care regarding natural

conditions on his land which lies adjacent to a public highway in

order to prevent harm to travelers using the highway.”     Gibson v.

Hunsberger, 428 S.E.2d 489, 492 (N.C. Ct. App. 1993).       Although

some North Carolina courts refer to liability for the “landowner”

in discussing this doctrine, other courts have used “the term

‘landowner’ . . . [to] refer[] to both owners and occupiers of

land” in treating premises liability claims.    Nelson v. Freeland,

507 S.E.2d 882, 883 n.1 (N.C. 1998) (emphasis added) — and the

doctrine itself is an “adopt[ion]” of the rules laid out in parts

of the Second Restatement of the Law of Torts, which uses the

phrase “possessor of land.”     Gibson, 428 S.E.2d at 491 (emphasis

added). Finally, the landowner, occupier, or possessor “is subject

to liability only if he had actual or constructive notice of a

dangerous natural condition.”    Id. at 492.



22Under North Carolina law, “inherently dangerous” activities — which
impose only a duty of reasonable care — are distinguishable from
“ultrahazardous” activities, for which there is strict liability.
Woodson, 407 S.E.2d at 234–35.

                                 29
     As an initial matter, Martin’s inherently dangerous activity

arguments as to Smith-Rowe are clearly inapposite, since the facts

do not show (nor does Martin allege) that Smith-Rowe employed an

independent contractor.   This of course does not mean that Smith-

Rowe cannot be sued for its allegedly negligent acts, but only

that such a suit would sound in ordinary negligence.   See Evans v.

Elliott, 17 S.E.2d 125, 129 (N.C. 1941) (“The contractor may, of

course, be liable for the same want of due care in not taking the

necessary precautions, for the omission of which the employer

becomes liable; but as to the employer . . . public policy fixes

him with a non-delegable duty to see that the precautions are

taken.”).

     Concerning Flatiron-Blythe and Doggett, who are at least

entities against which an inherently dangerous activity claim

might be brought, the court is unpersuaded that the activity at

issue here is actually inherently dangerous.    Martin’s argument

turns on the observation made in Kinsey v. Spann, 533 S.E.2d 487

(N.C. Ct. App. 2000) that “although tree felling in a rural,

forested area is not inherently dangerous, a jury could conclude

that performing such work in a populated urban area . . . is

inherently dangerous.”    Id. at 492 (citation omitted); accord

Evans, 17 S.E.2d at 129–30 (remarking, in dicta, that “the cutting

and removal of a large tree in close proximity to dwellings and in

an area traversed by many people would probably be sufficiently

                                30
hazardous as to require precautions”).         But Martin was not injured

as a result of the felling of a tree by any Defendant.                Instead,

as Martin himself puts it, “[i]t was defendants’ failure to remove

the tree” that comprises the negligent action (or nonaction) in

this case.23   (Doc. 122 at 7.)    Martin cites no North Carolina case

supporting the theory that mere decisions about whether a tree

should or should not be felled constitute an inherently dangerous

activity, and the court is unconvinced that North Carolina courts

would so hold were the issue to come before them.               The risk of

harm that makes tree felling in populated areas an inherently

dangerous activity is the possibility that the tree being cut down

might land on someone — this is the factual scenario underlying

Kinsey.    Thus, as Kinsey makes clear, “tree felling” in this

context refers to “[c]utting and removing a tree.”              Kinsey, 533

S.E.2d at 492 (quoting Evans, 17 S.E.2d at 129).              On this logic,

“tree felling” — for purposes of the inherently dangerous activity

analysis   —   does   not   encompass   the   decision   to   leave    a   tree

untouched.     As a result, Martin’s inherently dangerous activity

arguments fail as to all Construction Defendants against whom they

are raised.



23
   As noted elsewhere, Martin also argues that one or more of the
Construction Defendants could have “controll[ed]” the nearby stream “in
a way to preserve the stability of the tree,” and that this failure to
act was negligent. (Doc. 122 at 8.) This theory implicates actions or
nonactions even more distant from “tree felling” than the decision not
to fell a tree.

                                    31
     As to Martin’s claim based on “possessor of land adjacent to

a public highway” doctrine, the court is unconvinced that the

Construction Defendants      —   each of whom was hired to perform

specific tasks on the land — are or were “possessor[s] of land” in

the sense relevant to this theory of liability.               The only North

Carolina   cases   dealing   with   this   doctrine     are    cases   against

defendants who had legal rights to the land, meaning owners or

parties who had rented the land from an owner.                See Gibson, 428

S.E.2d at 490–91; Wallen v. Riverside Sports Ctr., 618 S.E.2d 858,

860 (N.C. Ct. App. 2005).          It is true that the North Carolina

Supreme Court has held in the attractive nuisance context that a

party, although “not a possessor of the construction site,” could

still be held liable “subject to the same rules of liability which

define the duty of the landowner” for harm resulting from its

“creat[ion   of]   a   condition    upon   the   land   on    behalf   of   the

possessor” when the party knows or should know that children are

likely to trespass and be injured.           Broadway v. Blythe Indus.,

Inc., 326 S.E.2d 266, 269–70 (N.C. 1985).          However, even assuming

the North Carolina Supreme Court would extend this same “possessor

of land” reasoning from the attractive nuisance context to the

“possessor of land adjacent to a public highway” context, that

reasoning would still not apply to the Construction Defendants.

This is because the harm that befell Martin was not the result of

a Construction Defendant’s “creat[ion of] a condition upon the

                                     32
land,” Broadway, 326 S.E.2d at 270, but rather a result of their

alleged failure to address a pre-existing condition on the land.

Martin himself points out that the tree came into existence long

before the Construction Defendants’ arrival on the scene (Doc. 122

at 6), and (as noted in footnote 20, supra) there is no evidence

in the record that the stream is manmade or — if so — that the

Construction Defendants created it.        This leads the court to the

conclusion that the Construction Defendants could not be liable

under any “possessor of land” theory in the first place.

      Moreover, regardless of whether Martin’s claims against any

of   the   remaining   Construction    Defendants   sound   in   inherently

dangerous activity doctrine, “possessor of land adjacent to a

public highway” doctrine, or ordinary negligence,24 all such claims


24As to Carolina Seeding’s motion for summary judgment, Martin’s one-
page response brief — containing only a short “Introduction” and
“Conclusion” — does not make any argument as to inherently dangerous
activity or “possessor of land adjacent to a public highway.” (Doc.
115.)   Instead, it only attacks Carolina Seeding’s expert report and
argues that there remains a genuine issue of material fact as to
causation. (Id.) The court construes Martin’s claim against Carolina
Seeding as one for ordinary negligence. Martin’s argument that Carolina
Seeding’s expert report is inadmissible rests on the theory that, because
the expert (James R. Hopp) based his report on “the same photographs to
be reviewed by a jury,” the expert must not have employed any
“specialized scientific knowledge or methodology.” (Doc. 115 at 2.) As
an initial matter — and as the court discusses more fully below — it is
beyond the ken of the jury to divine what caused the tree to fall based
on Martin’s post-accident photographs.      Thus, the very premise of
Martin’s objection to Mr. Hopp’s report is mistaken; Martin’s invitation
to have the jury speculate as to the cause of the accident does not
create a genuine dispute of material fact.        Moreover, even if the
photographs were competent jury evidence as to causation, that fact has
no bearing on whether Mr. Hopp employed “specialized scientific
knowledge” in reviewing the photographs and arriving at a conclusion.


                                      33
necessarily   fail   because    Martin   has   not   forecast   competent

evidence on which a jury could find that the alleged dangerousness

of the tree was known to the Construction Defendants. See Woodson,

407 S.E.2d at 238 (employer only liable in the inherently dangerous

activity context “if it knew of the circumstances creating the

danger”); Gibson, 428 S.E.2d at 492 (possessors of land only liable

if they had “actual or         constructive notice     of the dangerous

condition”); Fussell v. N.C. Farm Bureau Mut. Ins. Co., Inc., 695

S.E.2d 437, 440 (N.C. 2010) (“The duty [of ordinary care] does not

require perfect prescience, but instead extends only to causes of

injury that were reasonably foreseeable . . . .”).         Martin’s only

evidence of the tree’s condition at or before the time of the

accident — as well as his only evidence of the Construction

Defendants’ knowledge of the tree’s condition at or before the

time of the accident — is a set of photographs taken after the

accident and Martin’s own affidavit based on a post-accident

viewing of the scene.   (Docs. 122-2, 122-4.)        The photographs show




Mr. Hopp is a registered arborist with many decades of experience, not
only in the general field of tree appraisal but also with similar
equipment to that used by Carolina Seeding. (Docs. 102-2, 102-3.) That
Mr. Hopp would be able to provide an expert opinion about the capacity
of that equipment to harm tree roots of the size visible in the
photographs is likely, regardless of what conclusions a layperson would
be able to draw based on the same photographs.      See Md. Cas. Co. v.
Therm-O-Disc, Inc., 137 F.3d 780, 783 (4th Cir. 1998) (per curiam) (“All
Daubert demands is that the trial judge make a ‘preliminary assessment’
of whether the proffered testimony is both reliable (i.e. based on
‘scientific knowledge’) and helpful (i.e. of assistance to the trier of
fact in understanding or determining a fact in issue).”).

                                   34
the tree at issue fallen across the stream from what was apparently

its prior position on or near the far bank of the stream.    (Doc.

122-2.)   In his affidavit, Martin states that he visited the site

“[a] few days after” the accident and observed the fallen tree.

(Doc. 121-4 at 1.)   Martin observed that “[t]he base of the tree

was immediately adjacent to the running water at the bottom of the

gully,” and he speculated that the “water was running under where

the roots would have been if the tree was standing upright,

effectively undercutting the soil that should have been supporting

the tree.”   (Id. at 2.)

     None of this evidence shows that the tree actually constituted

a dangerous condition prior to the accident, much less that the

Construction Defendants had actual or constructive notice that it

was dangerous.   Evidence that the base of the fallen tree appears

to have been situated on the bank of a stream does not equate to

evidence that such a position put the tree in danger of falling

onto the roadway, and Martin has produced no evidence as to what

might make the tree’s (or any tree’s) position dangerous. Further,

Martin’s speculation about where the roots “would have been” before

the accident is just that: speculation.    The court is certainly

unable to tell from the post-accident photographs whether the

tree’s roots — ripped out of the ground as the tree fell — might

have been undermined in their prior position before the accident,

or whether the extent of any prior “undercutting” of the roots

                                35
rose to the level of creating a real danger.                 Martin did not

witness the tree prior to the accident, and he has introduced no

evidence from any other witness prior to the accident.            He has not

deposed anyone, nor has he introduced any other evidence of what

the Construction Defendants knew or did not know about the tree.

He also does not profess any special knowledge or training that

would support his speculation about the dangerousness of the tree’s

position prior to the accident.          As a result, Martin has not put

forward sufficient evidence under any of his theories on which a

jury could find that his injury was foreseeable to any of the

Construction Defendants.       Cf. Gibson, 428 S.E.2d at 492 (finding,

as a matter of law, that the fact that a tree had been leaning

towards the road prior to falling on the road did not constitute

“evidence [that] would have put a reasonable landowner on notice

that a dangerous condition existed,” especially when no one “who

observed the tree prior to its fall thought it was necessary to

report” the tree as a potential danger).

       What’s more, as the foregoing discussion implies, Martin’s

lack of non-speculative evidence as to the condition of the tree

also   dooms   his   claims   as   to   the   element   of   causation.   As

previously noted, no one witnessed the tree fall, and the only

evidence of what may have caused it to fall consists of wind speed

records, post-accident photographs, and Martin’s speculation that

the wind, in conjunction with the nearby stream “undercutting” the

                                        36
tree’s roots, caused the tree to fall.                    But as other courts have

pointed out, the “average lay person is not capable of discerning

when a leaning tree may create a dangerous situation requiring an

emergency response and whether the likelihood of the tree falling

is    related   to    the    condition         of   the    tree    .   .   .   or   other

circumstances.”         Katkish v. District of Columbia, 763 A.2d 703,

706 (D.C. 2000).         In North Carolina, as in most jurisdictions,

“expert testimony is generally required when the standard of care

and   proximate      cause   are       matters      involving     highly   specialized

knowledge beyond the ken of laymen.”                      Smithers v. Collins, 278

S.E.2d 286, 289 (N.C. Ct. App. 1981).                 Despite a generous and once-

extended period in which to produce expert testimony, Martin has

produced none, leaving the lay jury to engage in pure speculation

about what factor or combination of factors may have caused the

tree to fall.        This is insufficient to survive summary judgment.

See Ross v. Fed. Deposit Ins. Corp., 625 F.3d 808, 817 (4th Cir.

2010) (“To survive summary judgment, the non-movant must bring

forth    ‘fact-specific          and     not     merely     speculative’       evidence

establishing      the    cause     of    her    injury.”     (quoting      Driggers    v.

Sofamor, S.N.C., 44 F. Supp. 2d 760, 765 (M.D.N.C. 1998))).

       In conclusion, Martin has failed to forecast evidence making

the application of inherently dangerous activity or “possessor of

land adjacent to a public highway” doctrine applicable to any of

the Construction Defendants, and he has further failed to forecast

                                           37
evidence as to notice, foreseeability, or causation as to either

of these theories or as to an ordinary negligence theory.      As a

result, the Construction Defendants’ motions for summary judgment

will be granted.

     D.   Remaining Motions

     In recent weeks, Defendants have filed a large number of

motions relating to the upcoming trial.       (Docs. 146, 149, 151,

152, 154, 157, 159, 161, 163, 165, 167, 169, 171, 173, 175, 176,

179, 181, 183, 185, 187, 188, 191, 193, 194, 197, 199, 201, 203,

205, 207, 259, 261.)   As the court is entering summary judgment in

favor of Defendants on all claims, these motions will be denied as

moot.

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that Martin’s motion to dismiss (Doc.

117) is DENIED and Defendants’ motions for summary judgment (Docs.

102, 106, 108, 110, 112) are GRANTED.

     IT IS FURTHER ORDERED that all other outstanding motions

(Docs. 146, 149, 151, 152, 154, 157, 159, 161, 163, 165, 167, 169,

171, 173, 175, 176, 179, 181, 183, 185, 187, 188, 191, 193, 194,

197, 199, 201, 203, 205, 207, 259, 261) are DENIED AS MOOT and

this action is DISMISSED WITH PREJUDICE.

                                         /s/   Thomas D. Schroeder
                                      United States District Judge
December 31, 2018

                                 38
